                               Case 1:20-mj-07023-JCB Document 8 Filed 03/13/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 For the                                               DISTRICT OF                                   Massachusetts



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                  Luis Angel Naranjo Rodriguez                                                                         Case Number: 1:20-mj-07023-JCB

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Jennifer C. Boal                                                   Wyshak & Abely                                            Peachy
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 3/13/2020 - 3/13/2020                                              Digital Recorder                                          Steve York
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                      3/13/2020                                     Testimony by Special Agent Comorosky




   1                  3/13/2020             Y             Y         Concord Massachusetts arrest report as to Luis Angel Naranjo Rodriguez




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
